UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4573
ISIAH LAND,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Rebecca Beach Smith, District Judge.
                           (CR-01-197)

                      Submitted: April 17, 2003

                      Decided: April 23, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jon M. Babineau, SAUNDERS, BABINEAU & BREWBAKER,
L.L.C., Suffolk, Virginia, for Appellant. Paul J. McNulty, United
States Attorney, James Ashford Metcalfe, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LAND
                              OPINION

PER CURIAM:

   Isiah Land pleaded guilty to being a felon in possession of a fire-
arm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)-(e) (2000).
Land was sentenced to 235 months incarceration. Land’s attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), asserting the district court erred in denying Land a downward
departure based on Land’s physical condition. U.S. Sentencing Guide-
lines §§ 5H1.4, K2.0 (2000) (p.s.). The district court acknowledged its
authority to grant a downward departure, but chose not to do so.
Accordingly, this claim is not reviewable on appeal. United States v.
Bayerle, 898 F.2d 28, 31 (4th Cir. 1990).

   Land has filed a pro se brief asserting his guilty plea was involun-
tary. We review this claim de novo. United States v. Damon, 191 F.3d
561, 564 n.2 (4th Cir. 1999). This claim is meritless. Land’s plea col-
loquy statements establish that he voluntarily pleaded guilty. United
States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991). Land’s remain-
ing challenges to his counsel’s assistance, and to the district court’s
determination of his criminal history and sentence, are foreclosed by
his plea agreement waiver of appellate rights. United States v. Willis,
992 F.2d 489, 490 (4th Cir. 1993).

   Accordingly, we affirm Land’s conviction and sentence. In accor-
dance with Anders, we have reviewed the entire record in this case
and find no other meritorious issues for appeal. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests such a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid in the
decisional process.

                                                            AFFIRMED